Exhibit 10.3

 

EXECUTION VERSION

 

 

Deutsche Bank [g58848kq01i001.gif]

 

 

 

Deutsche Bank AG, London Branch

 

Winchester house

 

1 Great Winchester St,

 

London EC2N 2DB

 

Telephone:  44 20 7545 8000

 

 

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 10005

 

Telephone: 212-250-2500

 

Opening Transaction

 

Date:

 

April 8, 2009

 

 

 

To:

 

Micron Technology, Inc.
8000 S. Federal Way
Boise, Idaho 83716-9632

 

 

 

From:

 

Deutsche Bank AG, London Branch

 

 

 

Re:

 

Issuer Capped Share Call Option Transaction

 

 

 

Ref. No:

 

325758

 

Dear Sir(s):

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG, London
Branch (“Dealer”) and Micron Technology, Inc. (“Issuer” or “Counterparty”). 
Dealer is acting as principal and Deutsche Bank Securities Inc. (“Agent”), its
affiliate, is acting as agent for Dealer and Counterparty for the Transaction
under this Confirmation.  This communication constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.  This Confirmation is
a confirmation for purposes of Rule 10b-10 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

 

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  DEUTSCHE BANK SECURITIES INC. HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  DEUTSCHE BANK AG, LONDON
BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).

 

1.               This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2000 ISDA Definitions (including the Annex
thereto) (the “2000 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions”, and together with
the 2000 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of
any inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.

 

Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Anthony DiIorio, Hugo Banziger

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 

--------------------------------------------------------------------------------


 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) New York law (without regard to the conflicts of law principles)
as the governing law and (ii) US Dollars (“USD”) as the Termination Currency). 
The parties hereby agree that no Transactions other than the Transaction to
which this Confirmation relates shall be governed by the Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and the Definitions or the
Agreement, as the case may be, this Confirmation shall govern.

 


2.               THIS TRANSACTION CONSTITUTES A SHARE OPTION TRANSACTION FOR
PURPOSES OF THE EQUITY DEFINITIONS.  THE TERMS OF THE PARTICULAR TRANSACTION TO
WHICH THIS CONFIRMATION RELATES ARE AS FOLLOWS:


 

General Terms:

 

Trade Date:

 

April 8, 2009

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Options
and Expiration Date set forth in Annex A to this Confirmation.  The exercise,
valuation and settlement of the Transaction will be effected separately for each
Component as if each Component were a separate Transaction under the Agreement.

 

 

 

Option Style:

 

European

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

Common Stock (par value $0.10 per Share) of Counterparty (Ticker: “MU”)

 

 

 

Number of Options:

 

For each Component, as provided in Annex A to this Confirmation; provided that
if Morgan Stanley & Co. Incorporated and Goldman, Sachs & Co., as
representatives of the Underwriters named in the Underwriting Agreement dated
April 8, 2009 between Counterparty and Morgan Stanley & Co. Incorporated and
Goldman, Sachs & Co. (the “Underwriting Agreement”), exercise the option to
purchase additional 4.25% Convertible Senior Notes due October 15, 2013
(“Additional Convertible Notes”) pursuant to Section 2 of the Underwriting
Agreement, the Number of Options for each Component shall be automatically
increased, effective upon payment by Counterparty of the Additional Premium on
the Additional Premium Payment Date, by a number of Options equal to the product
of (x) the Number of Options for such Component as set forth in Annex A to this
Confirmation and (y) a fraction, the numerator of which is the number of
Additional

 

2

--------------------------------------------------------------------------------


 

 

 

Convertible Notes in denominations of USD1,000 principal amount issued pursuant
to such exercise and the denominator of which is the number of Convertible Notes
in denominations of USD1,000 principal amount issued prior to such exercise,
subject to rounding as deemed appropriate by the Calculation Agent, and
Calculation Agent will promptly provide Counterparty and Dealer a schedule
setting forth the increased Number of Options for all Components.

 

 

 

Option Entitlement:

 

One Share per Option

 

 

 

Strike Price:

 

5.08375

 

 

 

Cap Price:

 

6.64000

 

 

 

Premium:

 

The premium for each Component shall be as provided in Annex A to this
Confirmation and the aggregate Premium for the Transaction is USD4,300,000;
provided that if the Number of Options is increased pursuant to the proviso to
the definition of “Number of Options” above, Counterparty shall pay on the
Additional Premium Payment Date an additional Premium (the “Additional Premium”)
equal to the product of the number of Options by which the aggregate Number of
Options for such Components is so increased and USD0.5465.  Dealer and
Counterparty hereby agree that, notwithstanding anything to the contrary herein
or in the Agreement, following the payment of the Premium (including the
Additional Premium, if any), in the event that (a) an Early Termination Date
(whether as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction and, as a result, Counterparty owes
to Dealer the amount calculated under Section 6(e) of the Agreement (calculated
as if the Transactions were terminated on such Early Termination Date were the
sole Transactions under the Agreement) or (b) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 or the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Effective Date:

 

April 15, 2009 or such other date as agreed by the parties.

 

 

 

Additional Premium Payment Date:

 

The closing date for the purchase and sale of the Additional Convertible Notes.

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

Related Exchange:

 

All Exchanges located in the United States on which the equity securities or
equity-linked securities of Counterparty are traded.

 

 

 

Procedures for Exercise:

 

 

 

 

 

Expiration Time:

 

Valuation Time

 

 

 

Expiration Date:

 

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another

 

3

--------------------------------------------------------------------------------


 

 

 

Component); provided that, notwithstanding anything to the contrary in the
Equity Definitions, if that date is a Disrupted Day, the Calculation Agent may
determine that the Expiration Date for such Component is a Disrupted Day in
whole or in part, in which case the Calculation Agent shall, in its reasonable
discretion, determine the number of Options for which such day shall be the
Expiration Date and (i) allocate the remaining Options for such Expiration Date
to one or more of the remaining Expiration Dates, (ii) designate the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder as the Expiration Date for such remaining Options, or
(iii) a combination thereof; provided further that if the Expiration Date for a
Component (including any portion of a Component whose Expiration Date was
postponed as a result of clause (ii) or (iii) above) has not occurred as of the
Final Disruption Date, (a) such Final Disruption Date shall be deemed to be the
Expiration Date and Valuation Date for such Component, and (b) the Calculation
Agent shall determine the VWAP Price for such Component on the basis of its good
faith estimate of the trading value for the relevant Shares.  Section 6.6 of the
Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date.

 

 

 

 

 

Final Disruption Date:

 

November 30, 2012

 

 

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) thereof in its entirety with the following: “(ii) an Exchange Disruption,
or” and inserting immediately following clause (iii) thereof the following: “;
in each case that the Calculation Agent determines is material.”

 

 

 

 

 

Exchange Business Day; Disrupted Day:

 

Sections 1.29 and 6.4 of the Equity Definitions are hereby amended by adding “,
unless the Calculation Agent reasonably determines that any failure of such
Exchange or Related Exchange to open does not have a material effect on the
trading market for the Shares” following the words “regular trading sessions” in
the third line thereof and the words “regular trading session” in the second
line thereof, respectively.

 

 

 

 

 

 

Automatic Exercise:

 

Applicable; and means that the Number of Options for the relevant Component will
be deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component if at such time such Component is In-the-Money, as
determined by the Calculation Agent, unless Buyer notifies Seller (by telephone
or in writing) prior to the Expiration Time on such Expiration Date that it does
not wish Automatic Exercise to occur with respect to such Component, in which
case Automatic Exercise will not apply with respect to such Component. 
“In-the-Money” means, in respect of any Component, that the VWAP Price on the
Expiration Date for such Component is greater than the Strike Price for such
Component.

 

 

 

4

--------------------------------------------------------------------------------


 

Seller’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

 

To be provided by Dealer.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Method Election:

 

Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by replacing the term “Physical Settlement” with the term “Net Share
Settlement”, (b) Counterparty must make a single irrevocable election for all
Components and (c) such Settlement Method Election would be effective only if
Counterparty represents and warrants to Dealer in writing on the date of such
Settlement Method Election that none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares as of such date.

 

 

 

Electing Party:

 

Counterparty

 

 

 

Settlement Method Election Date:

 

The fifth Scheduled Trading Day prior to the scheduled Expiration Date for the
first Component.

 

 

 

Default Settlement Method:

 

Net Share Settlement

 

 

 

Settlement Currency:

 

USD

 

 

 

VWAP Price:

 

For any Expiration Date or other Exchange Business Day, as displayed on
Bloomberg Page “MU.N <Equity> AQR” (or any successor thereto) for the
Counterparty with respect to the period between 9:30 a.m. to 4:00 p.m.  (New
York City time) on such day, as determined by Calculation Agent.  If no price is
available, or there is a Market Disruption Event on such Expiration Date or
other Exchange Business Day, the Calculation Agent shall determine the VWAP
Price in a commercially reasonable manner.

 

 

 

Net Share Settlement:

 

 

 

 

 

Settlement Date:

 

The Settlement Date shall be the third Scheduled Trading Day after the
Expiration Date for the Component (or, in respect of all or part of its
obligation to deliver the Number of Shares to be Delivered, such other earlier
date or dates Dealer shall determine in its sole discretion).

 

 

 

Net Share Settlement:

 

If Net Share Settlement applies, on the Settlement Date for each Component,
Dealer shall deliver to Counterparty a number of Shares equal to the Number of
Shares to be Delivered for such Component to the account specified by
Counterparty and cash in lieu of any fractional shares for such Component valued
at the VWAP Price on the Expiration Date for such Component.

 

 

 

Number of Shares to be Delivered:

 

For any Component, subject to the last sentence of Section 9.5 of the Equity
Definitions:

 

5

--------------------------------------------------------------------------------


 

 

 

(i)  if the VWAP Price on the Expiration Date for such Component exceeds the
Strike Price for such Component but is less than the Cap Price for such
Component, a number of Shares equal to (i) the product of (A) the excess of such
VWAP Price over such Strike Price, (B) the Number of Options for such Component
and (C) the Option Entitlement, divided by (ii) such VWAP Price;

 

 

 

 

 

(ii)  if the VWAP Price on the Expiration Date for such Component equals or
exceeds the Cap Price for such Component, a number of Shares equal to (i) the
product of (A) the excess of such Cap Price over the Strike Price for such
Component, (B) the Number of Options for such Component and (C) the Option
Entitlement, divided by (ii) such VWAP Price; or

 

 

 

 

 

(iii)  if the VWAP Price on the Expiration Date for such Component is less than
or equal to the Strike Price for such Component, a number of Shares equal to
zero.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions will be applicable, as if Physical Settlement applied to the
Transaction; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the issuer of any Shares.

 

 

 

Cash Settlement:

 

 

 

 

 

Cash Settlement Payment Date:

 

The Cash Settlement Payment Date shall be the third Scheduled Trading Day after
the Expiration Date for each Component.

 

 

 

Cash Settlement:

 

If Cash Settlement applies, on the relevant Cash Settlement Payment Date for
such Component, Dealer shall pay to Counterparty an amount equal to the sum of
the Option Cash Settlement Amount for each Component to the account specified by
Counterparty.

 

 

 

Strike Price Differential:

 

For any Component:

 

 

 

 

 

(i)  if the VWAP Price on the Expiration Date for such Component exceeds the
Strike Price for such Component but is less than the Cap Price for such
Component, an amount equal to the excess of such VWAP Price over such Strike
Price.

 

 

 

 

 

(ii)  if the VWAP Price on the Expiration Date for such Component equals or
exceeds the Cap Price for such Component, an amount equal to the excess of such
Cap Price over the Strike Price for such Component; or

 

 

 

 

 

(iii)  if the VWAP Price on the Expiration Date for such Component is less than
or equal to the Strike Price for such Component, zero.

 

6

--------------------------------------------------------------------------------


 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment; provided that under Section 11.2(e)(v) of the
definition of Potential Adjustment Event the word “repurchase” shall be replaced
with the word “tender offer”.

 

 

 

Extraordinary Events:

 

 

 

 

 

New Shares:

 

In the definition of “New Shares” in Section 12.1(i) of the Equity Definitions,
the text in subsection (i) shall be deleted in its entirety and replaced with:
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
NASDAQ Global Select Market or the NASDAQ Global Market (or their respective
successors)”.

 

 

 

Consequences of Merger Events:

 

 

 

 

 

(a)     Share-for-Share:

 

Modified Calculation Agent Adjustment and, for the avoidance of doubt, if the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia (“Foreign Issuer
Shares”), then the Calculation Agent may choose to apply Cancellation and
Payment (Calculation Agent Determination) to that portion of the consideration
comprising Foreign Issuer Shares.

 

 

 

(b)     Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration and, for the avoidance of
doubt, if the Other Consideration includes (or, at the option of a holder of
Shares, may include) Foreign Issuer Shares, then the Calculation Agent may
choose to apply Cancellation and Payment (Calculation Agent Determination)  to
that portion of the Other Consideration comprising Foreign Issuer Shares.

 

 

 

(c)     Share-for-Combined:

 

Component Adjustment

 

 

 

Tender Offer:

 

Applicable; provided that (a) Section 12.1(d) of the Equity Definitions is
hereby amended by replacing the words “10%” in the third line with “50%”.

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

(a)     Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b)     Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration and, for the avoidance of
doubt, if the Other Consideration includes (or, at the option of a holder of
Shares, may include) Foreign Issuer Shares, then the Calculation Agent may
choose to apply Cancellation and Payment (Calculation Agent Determination) to
that portion of the Other Consideration comprising Foreign Issuer Shares.

 

 

 

(c)     Share-for-Combined:

 

Component Adjustment

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of

 

7

--------------------------------------------------------------------------------


 

 

 

the Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall be deemed
to be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)     Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation”, (ii) immediately following the word “that” in the
sixth line thereof, adding the phrase “as a result of one or more of the
circumstances listed in (A) and (B) above” and (iii) deleting clause (Y) thereof
in its entirety.

 

 

 

(b)     Failure to Deliver:

 

Not Applicable

 

 

 

(c)     Insolvency Filing:

 

Applicable

 

 

 

(d)     Hedging Disruption:

 

Applicable

 

 

 

(e)     Increased Cost of Hedging:

 

Not Applicable

 

 

 

Hedging Party:

 

Dealer

 

 

 

Determining Party:

 

Dealer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgements:

 

Applicable

 

 

 

Dealer Payment Instructions:

 

To be provided by Dealer.

 

 

 

Counterparty Payment and Delivery Instructions:

 

To be provided by Counterparty.

 


3.               CALCULATION AGENT:  DEALER; PROVIDED THAT ALL DETERMINATIONS
MADE BY THE CALCULATION AGENT SHALL BE MADE IN GOOD FAITH AND IN A COMMERCIALLY
REASONABLE MANNER. FOLLOWING ANY CALCULATION BY THE CALCULATION AGENT HEREUNDER,
UPON A PRIOR WRITTEN REQUEST BY ISSUER, THE CALCULATION AGENT WILL PROVIDE TO
COUNTERPARTY BY E-MAIL TO THE E-MAIL ADDRESS PROVIDED BY COUNTERPARTY IN SUCH A
PRIOR WRITTEN REQUEST A REPORT (IN A COMMONLY USED FILE FORMAT FOR THE STORAGE
AND MANIPULATION OF FINANCIAL DATA) DISPLAYING IN REASONABLE DETAIL THE BASIS
FOR SUCH CALCULATION; AND PROVIDED FURTHER THAT NO TRANSFEREE OF THE TRANSACTION
IN ACCORDANCE WITH THE TERMS OF THIS CONFIRMATION SHALL ACT AS CALCULATION AGENT
WITH RESPECT TO SUCH TRANSFERRED TRANSACTION WITHOUT THE PRIOR CONSENT OF
COUNTERPARTY, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD.

 

4.               Offices:

 


(A)                                  THE OFFICE OF DEALER FOR THIS TRANSACTION
IS WINCHESTER HOUSE, 1 GREAT WINCHESTER ST, LONDON EC2N 2DB

 

8

--------------------------------------------------------------------------------



 


(B)                               THE OFFICE OF COUNTERPARTY FOR THIS
TRANSACTION IS: 8000 S. FEDERAL WAY, BOISE, IDAHO 83716-9632.


 

5.               Notices:  For purposes of this Confirmation:

 

(a)                                Address for notices or communications to
Counterparty:

 

To:

Micron Technology, Inc.

 

8000 South Federal Way

 

Boise, Idaho 83716

Attn:

General Counsel

Telephone:

(208) 368-4000

Facsimile:

(208) 368-4540

 

 

With a copy to:

Wilson Sonsini Goodrich & Rosati

 

Professional Corporation

 

650 Page Mill Road

 

Palo Alto, CA 94304

Attn:

John A. Fore, Esq.

Telephone:

(650) 493-9300

Facsimile:

(650) 493-6811

 

(b)                               Address for notices or communications to
Dealer:

 

To:

Deutsche Bank AG, London Branch

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 1005

 

 

Attn:

Documentation Department

 

 

With a copy to:

Paul Stowell

 

Equity Capital Markets

 

Deutsche Bank Securities

 

60 Wall Street

 

New York, NY 10005

Telephone:

212-250-6270

Facsimile:

646-736-7122

Email:

paul.stowell@db.com

 

6.               Representations, Warranties and Agreements:

 

(a)                                  In addition to the representations,
warranties and agreements in the Agreement and those contained elsewhere herein,
Counterparty represents and warrants to and for the benefit of, and agrees with,
Dealer as follows:

 

(i)                                     On the Trade Date and on any Additional
Premium Date (A) none of Counterparty and its officers and directors is aware of
any material nonpublic information regarding Counterparty or the Shares and
(B) all reports and other documents filed by Counterparty with the Securities
and Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

 

(ii)                                  Counterparty intends the Transaction to
qualify as an equity instrument for purposes of EITF Issue No. 00-19.  Without
limiting the generality of Section 13.1 of the Equity Definitions, Counterparty
acknowledges that Dealer is not making any representations or warranties with
respect to the treatment of the Transaction under any accounting standards
including FASB Statements 128, 133 ( as amended), 149 or 150,

 

9

--------------------------------------------------------------------------------


 

EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements) or
under FASB’s Liabilities & Equity Project.

 

(iii)                               Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors (or an
authorized committee thereof) authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

 

(iv)                              On the Trade Date and on any Additional
Premium Date, without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

(v)                                 Counterparty is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to manipulate the price
of the Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

 

(vi)                              Counterparty is not, and after giving effect
to the transactions contemplated hereby will not be, an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.

 

(vii)                           On the Trade Date, the Premium Payment Date and
on any Additional Premium Payment Date (A) the assets of Counterparty at their
fair valuation exceed the liabilities of Counterparty, including contingent
liabilities, (B) the capital of Counterparty is adequate to conduct the business
of Counterparty and (C) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

 

(viii)                        (A)  During each period starting on the first
Expiration Date and ending on the last Expiration Date, in each case sharing a
common Final Disruption Date (each a “Settlement Period”), the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares
shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Counterparty shall
not engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the relevant Settlement Period.

 

(ix)                                During each Settlement Period, neither
Counterparty nor any “affiliate” or “affiliated purchaser” (each as defined in
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

 

(b)                                 Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended.

 

(c)                                  Each of Dealer and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(2) thereof.  Accordingly, Counterparty
represents and warrants to Dealer and Dealer represents to Counterparty that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its

 

10

--------------------------------------------------------------------------------


 

own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 

(d)                                 Each of Dealer and Counterparty agrees and
acknowledges that Dealer is a “financial institution,” “swap participant” and/or
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of Title 11 of the United States Code (the “Bankruptcy Code”).  The
parties hereto further agree and acknowledge (A) that this Confirmation is (i) a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that Dealer is entitled to the protections
afforded by, among other sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code.

 

(e)                                  Counterparty hereby agrees and acknowledges
that the Transaction has not been registered with the Securities and Exchange
Commission or any state securities commission and that the Options are being
written by Dealer to Counterparty in reliance upon exemptions from any such
registration requirements.  Counterparty acknowledges that all Options acquired
from Dealer will be acquired for investment purposes only and not for the
purpose of resale or other transfer except in compliance with the requirements
of the Securities Act.  Counterparty will not sell or otherwise transfer any
Option or any interest therein except in compliance with the requirements of the
Securities Act and any subsequent offer or sale of the Options will be solely
for Counterparty’s account and not as part of a distribution that would be in
violation of the Securities Act.

 

(f)                                    Each party acknowledges and agrees to be
bound by the Conduct Rules of the Financial Industry Regulatory Authority, Inc.
applicable to transactions in options, and further agrees not to violate the
position and exercise limits set forth therein.

 


7.               REPURCHASE NOTICES.  COUNTERPARTY SHALL, ON ANY DAY ON WHICH
COUNTERPARTY EFFECTS ANY REPURCHASE OF SHARES, PROMPTLY GIVE DEALER A WRITTEN
NOTICE OF SUCH REPURCHASE (A “REPURCHASE NOTICE”) ON SUCH DAY IF FOLLOWING SUCH
REPURCHASE, THE NOTICE PERCENTAGE AS DETERMINED ON SUCH DAY IS GREATER BY 0.5%
THAN THE NOTICE PERCENTAGE INCLUDED IN THE IMMEDIATELY PRECEDING REPURCHASE
NOTICE (OR, IN THE CASE OF THE FIRST SUCH REPURCHASE NOTICE OR THE FIRST SUCH
REPURCHASE NOTICE AFTER THE INITIAL FINAL DISRUPTION DATE, GREATER THAN 4.5%). 
THE “NOTICE PERCENTAGE” AS OF ANY DAY IS THE FRACTION (A) THE NUMERATOR OF WHICH
IS THE AGGREGATE OF THE NUMBER OF SHARES FOR ALL COMPONENTS UNDER THIS
TRANSACTION AND ALL OTHER TRANSACTIONS AND (B) THE DENOMINATOR OF WHICH IS THE
NUMBER OF SHARES OUTSTANDING ON SUCH DAY.  IN THE EVENT THAT COUNTERPARTY FAILS
TO PROVIDE DEALER WITH A REPURCHASE NOTICE ON THE DAY AND IN THE MANNER
SPECIFIED IN THIS SECTION 7, THEN COUNTERPARTY TO THE EXTENT PERMITTED BY LAW
AGREES TO INDEMNIFY AND HOLD HARMLESS DEALER, ITS AFFILIATES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND CONTROLLING PERSONS
(DEALER AND EACH SUCH PERSON BEING AN “INDEMNIFIED PERSON”) FROM AND AGAINST ANY
AND ALL LOSSES (INCLUDING LOSSES RELATING TO DEALER’S HEDGING ACTIVITIES AS A
CONSEQUENCE OF BECOMING, OR OF THE RISK OF BECOMING, A SECTION 16 “INSIDER,”
INCLUDING WITHOUT LIMITATION ANY FORBEARANCE FROM HEDGING ACTIVITIES OR
CESSATION OF HEDGING ACTIVITIES AND ANY LOSSES IN CONNECTION THEREWITH WITH
RESPECT TO THIS TRANSACTION), CLAIMS, DAMAGES AND LIABILITIES (OR ACTIONS IN
RESPECT THEREOF), JOINT OR SEVERAL, TO WHICH SUCH INDEMNIFIED PERSON IS SUBJECT,
INCLUDING WITHOUT LIMITATION, SECTION 16 OF THE EXCHANGE ACT), RELATING TO OR
ARISING OUT OF SUCH FAILURE.  IF FOR ANY REASON THE FOREGOING INDEMNIFICATION IS
UNAVAILABLE TO ANY INDEMNIFIED PERSON OR INSUFFICIENT TO HOLD HARMLESS ANY
INDEMNIFIED PERSON, THEN COUNTERPARTY SHALL CONTRIBUTE, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, TO THE AMOUNT PAID OR PAYABLE BY THE INDEMNIFIED PERSON AS A
RESULT OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY.  IN ADDITION, COUNTERPARTY WILL
REIMBURSE ANY INDEMNIFIED PERSON FOR ALL REASONABLE EXPENSES (INCLUDING
REASONABLE COUNSEL FEES AND EXPENSES) AS THEY ARE INCURRED (AFTER NOTICE TO
COUNTERPARTY) IN CONNECTION WITH THE INVESTIGATION OF, PREPARATION FOR OR
DEFENSE OR SETTLEMENT OF ANY PENDING OR THREATENED CLAIM OR ANY ACTION, SUIT OR
PROCEEDING (INCLUDING ANY GOVERNMENTAL OR REGULATORY INVESTIGATION) ARISING
THEREFROM, WHETHER OR NOT SUCH INDEMNIFIED PERSON IS A PARTY THERETO AND WHETHER
OR NOT SUCH CLAIM, ACTION, SUIT OR PROCEEDING IS INITIATED OR BROUGHT BY OR ON
BEHALF OF COUNTERPARTY.  THIS INDEMNITY SHALL SURVIVE THE COMPLETION OF THE
TRANSACTION CONTEMPLATED BY THIS CONFIRMATION AND ANY ASSIGNMENT AND DELEGATION
OF THE TRANSACTION MADE PURSUANT TO THIS CONFIRMATION OR THE AGREEMENT SHALL
INURE TO THE BENEFIT OF ANY PERMITTED ASSIGNEE OF DEALER.  ISSUER WILL NOT BE
LIABLE UNDER THIS INDEMNITY PROVISION TO THE EXTENT ANY LOSS, CLAIM, DAMAGE,
LIABILITY OR EXPENSE IS FOUND IN A FINAL JUDGMENT BY A COURT TO HAVE RESULTED
FROM DEALER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


8.               TRANSFER OR ASSIGNMENT.  NEITHER PARTY MAY TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS TRANSACTION

 

11

--------------------------------------------------------------------------------


 


WITHOUT THE PRIOR WRITTEN CONSENT OF THE NON-TRANSFERRING PARTY (SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD); PROVIDED THAT IF AT ANY TIME THE EQUITY
PERCENTAGE EXCEEDS 9%, DEALER MAY IMMEDIATELY, IN ITS SOLE DISCRETION, TRANSFER
OR ASSIGN A NUMBER OF OPTIONS SUFFICIENT TO REDUCE THE EQUITY PERCENTAGE TO 8.5%
TO ANY AFFILIATE OF DEALER WHOSE OBLIGATIONS ARE GUARANTEED BY DEUTSCHE BANK AG
OR ANY THIRD PARTY WITH (OR WITH A GUARANTOR (A “THIRD PARTY GUARANTOR”) THAT
HAS) A RATING FOR ITS LONG-TERM, UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF A-
OR BETTER BY STANDARD & POOR’S RATINGS SERVICES OR ITS SUCCESSOR (“S&P”), OR A3
OR BETTER BY MOODY’S INVESTORS SERVICE, INC. (“MOODY’S”) OR, IF EITHER S&P OR
MOODY’S CEASES TO RATE SUCH DEBT, AT LEAST AN EQUIVALENT RATING OR BETTER BY A
SUBSTITUTE AGENCY RATING MUTUALLY AGREED BY COUNTERPARTY AND DEALER; PROVIDED
HOWEVER SUCH THIRD PARTY GUARANTOR SHALL PROVIDE A GUARANTEE IN A FORM
REASONABLY SATISFACTORY TO THE COUNTERPARTY IN CONNECTION WITH SUCH TRANSFER OR
ASSIGNMENT.  IF, IN THE DISCRETION OF DEALER, DEALER IS UNABLE TO EFFECT SUCH
TRANSFER OR ASSIGNMENT AFTER ITS COMMERCIALLY REASONABLE EFFORTS ON PRICING
TERMS REASONABLY ACCEPTABLE TO DEALER, DEALER MAY DESIGNATE ANY SCHEDULED
TRADING DAY AS AN EARLY TERMINATION DATE AND AN ADDITIONAL TERMINATION DATE
SHALL BE DEEMED TO OCCUR WITH RESPECT TO A PORTION (THE “TERMINATED PORTION”) OF
THIS TRANSACTION, ALLOCATED TO COMPONENTS AS DEALER DETERMINES IN ITS
DISCRETION, SUCH THAT THE EQUITY PERCENTAGE FOLLOWING SUCH PARTIAL TERMINATION
WILL BE EQUAL TO OR LESS THAN 8.5%.  IN THE EVENT THAT DEALER SO DESIGNATES AN
EARLY TERMINATION DATE WITH RESPECT TO A PORTION OF THIS TRANSACTION, A PAYMENT
SHALL BE MADE PURSUANT TO SECTION 6 OF THE AGREEMENT AS IF (I) AN EARLY
TERMINATION DATE HAD BEEN DESIGNATED IN RESPECT OF A TRANSACTION HAVING TERMS
IDENTICAL TO THIS TRANSACTION AND A NUMBER OF OPTIONS EQUAL TO THE TERMINATED
PORTION, (II) COUNTERPARTY SHALL BE THE AFFECTED PARTY WITH RESPECT TO SUCH
PARTIAL TERMINATION AND (III) SUCH PORTION OF THIS TRANSACTION SHALL BE THE ONLY
AFFECTED TRANSACTION.  THE “EQUITY PERCENTAGE” AS OF ANY DAY IS THE FRACTION
(A) THE NUMERATOR OF WHICH IS THE NUMBER OF SHARES THAT DEALER OR ANY OF ITS
AFFILIATES THAT ARE SUBJECT TO AGGREGATION WITH DEALER BENEFICIALLY OWN (WITHIN
THE MEANING OF SECTION 13 OF THE EXCHANGE ACT) ON SUCH DAY AND (B) THE
DENOMINATOR OF WHICH IS THE NUMBER OF SHARES OUTSTANDING ON SUCH DAY. 
NOTWITHSTANDING SECTION 7 OF THE AGREEMENT, COUNTERPARTY MAY ASSIGN ITS RIGHTS
AND OBLIGATIONS UNDER THIS TRANSACTION, IN WHOLE OR IN PART, ON TERMS REASONABLY
ACCEPTABLE TO BOTH PARTIES, WITHOUT ANY PAYMENT BEING OWED FROM COUNTERPARTY TO
DEALER.


 


9.               EXTENSION OF SETTLEMENT.   DEALER MAY DIVIDE ANY COMPONENT INTO
ADDITIONAL COMPONENTS AND DESIGNATE THE EXPIRATION DATE, THE FINAL DISRUPTION
DATE AND THE NUMBER OF OPTIONS FOR EACH SUCH COMPONENT IF DEALER DETERMINES, IN
ITS REASONABLE DISCRETION, THAT SUCH FURTHER DIVISION IS NECESSARY OR ADVISABLE
TO PRESERVE DEALER’S HEDGING ACTIVITY HEREUNDER IN LIGHT OF EXISTING LIQUIDITY
CONDITIONS OR TO ENABLE DEALER TO EFFECT PURCHASES OF SHARES IN CONNECTION WITH
ITS HEDGING ACTIVITY HEREUNDER IN A MANNER THAT WOULD, IF DEALER WERE
COUNTERPARTY OR AN AFFILIATED PURCHASER OF COUNTERPARTY, BE COMPLIANT WITH
APPLICABLE LEGAL AND REGULATORY REQUIREMENTS.


 


10.         EARLY TERMINATION RIGHT.  COUNTERPARTY MAY ELECT TO TERMINATE THIS
TRANSACTION, IN WHOLE OR IN PART, PRIOR TO THE RELEVANT EXPIRATION DATE, ON
TERMS ACCEPTABLE TO BOTH PARTIES, AND, IF SUCH TERMINATION OCCURS FOLLOWING THE
PAYMENT OF THE PREMIUMS FOR ALL COMPONENTS, WITHOUT ANY PAYMENT BEING OWED FROM
COUNTERPARTY TO DEALER.


 


11.         EQUITY RIGHTS.  DEALER ACKNOWLEDGES AND AGREES THAT THIS
CONFIRMATION IS NOT INTENDED TO CONVEY TO IT RIGHTS WITH RESPECT TO THE
TRANSACTION THAT ARE SENIOR TO THE CLAIMS OF COMMON STOCKHOLDERS IN THE EVENT OF
COUNTERPARTY’S BANKRUPTCY.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT
THE PRECEDING SENTENCE SHALL NOT APPLY AT ANY TIME OTHER THAN DURING
COUNTERPARTY’S BANKRUPTCY TO ANY CLAIM ARISING AS A RESULT OF A BREACH BY
COUNTERPARTY OF ANY OF ITS OBLIGATIONS UNDER THIS CONFIRMATION OR THE
AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES ACKNOWLEDGE THAT THIS
CONFIRMATION IS NOT SECURED BY ANY COLLATERAL THAT WOULD OTHERWISE SECURE THE
OBLIGATIONS OF COUNTERPARTY HEREIN UNDER OR PURSUANT TO ANY OTHER AGREEMENT.


 


12.         ALTERNATIVE CALCULATIONS AND PAYMENT ON EARLY TERMINATION AND ON
CERTAIN EXTRAORDINARY EVENTS.  IF DEALER SHALL OWE COUNTERPARTY ANY AMOUNT
PURSUANT TO SECTION 12.2 OF THE EQUITY DEFINITIONS AND “CONSEQUENCES OF MERGER
EVENTS” ABOVE, OR SECTIONS 12.3, 12.6, 12.7 OR 12.9 OF THE EQUITY DEFINITIONS
(EXCEPT IN THE EVENT OF A TENDER OFFER OR A MERGER EVENT, IN EACH CASE, IN WHICH
THE CONSIDERATION OR PROCEEDS TO BE PAID TO HOLDERS OF SHARES CONSISTS SOLELY OF
CASH) OR PURSUANT TO SECTION 6(D)(II) OF THE AGREEMENT (EXCEPT IN THE EVENT OF
AN EVENT OF DEFAULT IN WHICH COUNTERPARTY IS THE DEFAULTING PARTY OR A
TERMINATION EVENT IN WHICH COUNTERPARTY IS THE AFFECTED PARTY, THAT RESULTED
FROM AN EVENT OR EVENTS WITHIN COUNTERPARTY’S CONTROL) (A “PAYMENT OBLIGATION”),
COUNTERPARTY SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO REQUIRE DEALER TO
SATISFY ANY SUCH PAYMENT OBLIGATION BY THE SHARE TERMINATION ALTERNATIVE (AS
DEFINED BELOW) BY GIVING IRREVOCABLE TELEPHONIC NOTICE TO DEALER, CONFIRMED IN
WRITING WITHIN ONE SCHEDULED TRADING DAY, BETWEEN THE HOURS OF 9:00 A.M. AND
4:00 P.M. NEW YORK CITY TIME ON THE MERGER DATE, TENDER OFFER DATE, ANNOUNCEMENT
DATE, EARLY TERMINATION DATE OR OTHER DATE OF TERMINATION, AS APPLICABLE
(“NOTICE OF SHARE TERMINATION”).  WITHIN A COMMERCIALLY REASONABLE PERIOD OF
TIME FOLLOWING RECEIPT OF A NOTICE OF SHARE TERMINATION, DEALER SHALL DELIVER TO
COUNTERPARTY A NUMBER OF SHARE TERMINATION DELIVERY UNITS HAVING A CASH VALUE
EQUAL TO THE

 

12

--------------------------------------------------------------------------------


 


AMOUNT OF SUCH PAYMENT OBLIGATION (SUCH NUMBER OF SHARE TERMINATION DELIVERY
UNITS TO BE DELIVERED TO BE DETERMINED BY THE CALCULATION AGENT AS THE NUMBER OF
WHOLE SHARE TERMINATION DELIVERY UNITS THAT COULD BE PURCHASED OVER A
COMMERCIALLY REASONABLE PERIOD OF TIME WITH THE CASH EQUIVALENT OF SUCH PAYMENT
OBLIGATION) (THE “SHARE TERMINATION ALTERNATIVE”).


 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable as if
Physical Settlement applied to the termination of the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; and provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that Buyer
is the issuer of any Share Termination Delivery Units (or any part thereof).

 


13.         SET-OFF.  THE PARTIES AGREE TO AMEND SECTION 6 OF THE AGREEMENT BY
REPLACING SECTION 6(F) IN ITS ENTIRETY WITH THE FOLLOWING:


 

“(f)  Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X under an Equity
Contract owed to Y (or any Affiliate of Y) (whether or not matured or contingent
and whether or not arising under the Agreement, and regardless of the currency,
place of payment or booking office of the obligation) against any obligation of
Y (or any Affiliate of Y) under an Equity Contract owed to X (whether or not
matured or contingent and whether or not arising under the Agreement, and
regardless of the currency, place of payment or booking office of the
obligation).  Y will give notice to the other party of any set-off effected
under this Section 6(f).

 

“Equity Contract” shall mean for purposes of this Section 6(f) any transaction
relating to Shares between X and Y (or any Affiliate of Y) that qualifies as
‘equity’ under applicable accounting rules.

 

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

 

If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest.  This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”

 

13

--------------------------------------------------------------------------------


 


14.         AMENDMENT TO EQUITY DEFINITIONS.  SOLELY FOR PURPOSES OF APPLYING
THE EQUITY DEFINITIONS AND FOR PURPOSES OF THIS CONFIRMATION, ANY REFERENCE IN
THE EQUITY DEFINITIONS TO A STRIKE PRICE SHALL BE DEEMED TO BE A REFERENCE TO
EITHER OF THE STRIKE PRICE OR THE CAP PRICE, OR BOTH, AS APPROPRIATE.


 


15.                                 DISCLOSURE.  EFFECTIVE FROM THE DATE OF
COMMENCEMENT OF DISCUSSIONS CONCERNING THE TRANSACTION, COUNTERPARTY AND EACH OF
ITS EMPLOYEES, REPRESENTATIVES, OR OTHER AGENTS MAY DISCLOSE TO ANY AND ALL
PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF
THE TRANSACTION AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) THAT ARE PROVIDED TO COUNTERPARTY RELATING TO SUCH TAX TREATMENT AND
TAX STRUCTURE.


 


16.                                 UNWIND.  IN THE EVENT THE SALE OF THE
CONVERTIBLE NOTES IS NOT CONSUMMATED WITH THE INITIAL PURCHASERS PURSUANT TO THE
UNDERWRITING AGREEMENT, FOR ANY REASON BY THE CLOSE OF BUSINESS IN NEW YORK ON
APRIL 15, 2009 (OR SUCH LATER DATE AS AGREED UPON BY THE PARTIES WHICH IN NO
EVENT SHALL BE LATER THAN THE THIRD SCHEDULED TRADING DAY FOLLOWING APRIL 15,
2009) (SUCH DATE OR SUCH LATER DATE AS AGREED UPON BEING THE “ACCELERATED UNWIND
DATE”), THIS TRANSACTION SHALL AUTOMATICALLY TERMINATE (THE “ACCELERATED
UNWIND”) ON THE ACCELERATED UNWIND DATE AND (I) THIS TRANSACTION AND ALL OF THE
RESPECTIVE RIGHTS AND OBLIGATIONS OF DEALER AND COUNTERPARTY UNDER THIS
TRANSACTION SHALL BE CANCELLED AND TERMINATED AND (II) EACH PARTY SHALL BE
RELEASED AND DISCHARGED BY THE OTHER PARTY FROM AND AGREES NOT TO MAKE ANY CLAIM
AGAINST THE OTHER PARTY WITH RESPECT TO ANY OBLIGATIONS OR LIABILITIES OF THE
OTHER PARTY ARISING OUT OF AND TO BE PERFORMED IN CONNECTION WITH THIS
TRANSACTION EITHER PRIOR TO OR AFTER THE ACCELERATED UNWIND DATE; PROVIDED THAT
COUNTERPARTY SHALL REIMBURSE DEALER FOR ANY COSTS OR EXPENSES (INCLUDING MARKET
LOSSES) RELATING TO THE UNWINDING OF ITS HEDGING ACTIVITIES IN CONNECTION WITH
THE TRANSACTION (INCLUDING ANY LOSS OR COST INCURRED AS A RESULT OF ITS
TERMINATING, LIQUIDATING, OBTAINING OR REESTABLISHING ANY HEDGE OR RELATED
TRADING POSITION), WHICH SHALL BE PAID IN CASH OR SHARES AT THE OPTION OF THE
COUNTERPARTY (AND IF PAID IN SHARES, WITH THE MARKET VALUATION OF SUCH SHARES
BEING DETERMINED IN A COMMERCIALLY REASONABLE MANNER BY THE CALCULATION AGENT). 
THE AMOUNT OF ANY SUCH REIMBURSEMENT SHALL BE DETERMINED BY DEALER IN ITS SOLE
GOOD FAITH DISCRETION.  DEALER SHALL NOTIFY COUNTERPARTY OF SUCH AMOUNT AND
COUNTERPARTY SHALL PAY SUCH AMOUNT IN IMMEDIATELY AVAILABLE FUNDS ON THE EARLY
UNWIND DATE.  DEALER AND COUNTERPARTY REPRESENT AND ACKNOWLEDGE TO THE OTHER
THAT UPON AN ACCELERATED UNWIND AND THE SATISFACTION OF COUNTERPARTY’S PAYMENT
OBLIGATION, IF ANY, AS SPECIFIED IN THIS SECTION 16, ALL OBLIGATIONS WITH
RESPECT TO THIS TRANSACTION SHALL BE DEEMED FULLY AND FINALLY DISCHARGED.


 


17.         ADDITIONAL PROVISIONS.  COUNTERPARTY UNDERSTANDS AND AGREES THAT
AGENT WILL ACT AS AGENT FOR BOTH PARTIES WITH RESPECT TO THE TRANSACTION.  AGENT
IS SO ACTING SOLELY IN ITS CAPACITY AS AGENT FOR COUNTERPARTY AND DEALER
PURSUANT TO INSTRUCTIONS FROM COUNTERPARTY AND DEALER.  AGENT SHALL HAVE NO
RESPONSIBILITY OR PERSONAL LIABILITY TO EITHER PARTY ARISING FROM ANY FAILURE BY
EITHER PARTY TO PAY OR PERFORM ANY OBLIGATION UNDER THE TRANSACTION.  EACH PARTY
AGREES TO PROCEED SOLELY AGAINST THE OTHER TO COLLECT OR RECOVER ANY AMOUNT
OWING TO IT OR ENFORCE ANY OF ITS RIGHTS IN CONNECTION WITH OR AS A RESULT OF
THE TRANSACTION.


 

Whenever delivery of funds or other assets is required hereunder by or to
Counterparty, such delivery shall be effected through Agent.  In addition, all
notices, demands and communications of any kind relating to the Transaction
between Dealer and Counterparty shall be transmitted exclusively through Agent
at the address indicated for communications to Dealer in Section 5 herein.

 


18.         NO COLLATERAL BY COUNTERPARTY.  NO COLLATERAL IS REQUIRED TO BE
POSTED BY COUNTERPARTY IN RESPECT OF THIS TRANSACTION.


 


19.         DISPOSITION OF HEDGE SHARES.  COUNTERPARTY HEREBY AGREES THAT IF AT
ANY TIME, IN THE REASONABLE JUDGMENT OF COUNSEL FOR THE DEALER, THE SHARES
ACQUIRED BY DEALER FOR THE PURPOSE OF HEDGING ITS OBLIGATIONS PURSUANT TO THE
TRANSACTION (OTHER THAN SUCH SHARES, IF ANY, THAT ARE, AT THE TIME OF SUCH
DETERMINATION, DUE TO BE DELIVERED TO COUNTERPARTY IN CONNECTION WITH A NET
SHARE SETTLEMENT OF THE TRANSACTION) (THE “HEDGE SHARES”), CANNOT BE SOLD IN THE
U.S. PUBLIC MARKET BY DEALER WITHOUT REGISTRATION UNDER THE SECURITIES ACT,
COUNTERPARTY SHALL, AT ITS ELECTION: (I) IN ORDER TO ALLOW DEALER TO SELL THE
HEDGE SHARES IN A REGISTERED OFFERING, USE ITS COMMERCIALLY REASONABLE EFFORTS
TO MAKE AVAILABLE TO DEALER AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT TO COVER THE RESALE OF SUCH HEDGE SHARES AND (A) ENTER INTO AN
AGREEMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO DEALER,
SUBSTANTIALLY IN THE FORM OF AN UNDERWRITING AGREEMENT FOR A REGISTERED
OFFERING, (B) PROVIDE ACCOUNTANT’S “COMFORT” LETTERS IN CUSTOMARY FORM FOR
REGISTERED OFFERINGS OF EQUITY SECURITIES, (C) PROVIDE DISCLOSURE OPINIONS OF
NATIONALLY RECOGNIZED OUTSIDE COUNSEL TO COUNTERPARTY CUSTOMARY IN FORM FOR
REGISTERED OFFERINGS OF EQUITY SECURITIES, (D) PROVIDE OTHER CUSTOMARY OPINIONS,
CERTIFICATES AND CLOSING DOCUMENTS CUSTOMARY IN FORM FOR REGISTERED OFFERINGS OF
EQUITY SECURITIES AND (E) AFFORD DEALER A REASONABLE OPPORTUNITY TO CONDUCT A
“DUE DILIGENCE” INVESTIGATION WITH RESPECT TO COUNTERPARTY CUSTOMARY IN SCOPE
FOR

 

14

--------------------------------------------------------------------------------


 


UNDERWRITTEN OFFERINGS OF EQUITY SECURITIES; PROVIDED, HOWEVER, THAT IF DEALER,
IN ITS REASONABLE DISCRETION, IS NOT SATISFIED WITH ACCESS TO DUE DILIGENCE
MATERIALS, THE RESULTS OF ITS DUE DILIGENCE INVESTIGATION, OR THE PROCEDURES AND
DOCUMENTATION FOR THE REGISTERED OFFERING REFERRED TO ABOVE, THEN CLAUSE (II) OR
CLAUSE (III) OF THIS SECTION 18 SHALL APPLY AT THE ELECTION OF COUNTERPARTY;
(II) IN ORDER TO ALLOW DEALER TO SELL THE HEDGE SHARES IN A PRIVATE PLACEMENT,
ENTER INTO A PRIVATE PLACEMENT AGREEMENT SUBSTANTIALLY SIMILAR TO PRIVATE
PLACEMENT PURCHASE AGREEMENTS CUSTOMARY FOR PRIVATE PLACEMENTS OF EQUITY
SECURITIES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO DEALER, INCLUDING
CUSTOMARY REPRESENTATIONS, COVENANTS, BLUE SKY AND OTHER GOVERNMENTAL FILINGS
AND/OR REGISTRATIONS, INDEMNITIES TO DEALER, DUE DILIGENCE RIGHTS (FOR DEALER OR
ANY DESIGNATED BUYER OF THE HEDGE SHARES FROM DEALER), OPINIONS AND CERTIFICATES
AND SUCH OTHER DOCUMENTATION AS IS CUSTOMARY FOR PRIVATE PLACEMENTS AGREEMENTS,
ALL REASONABLY ACCEPTABLE TO DEALER (IN WHICH CASE, THE CALCULATION AGENT SHALL
MAKE ANY ADJUSTMENTS TO THE TERMS OF THE TRANSACTION THAT ARE NECESSARY, IN ITS
REASONABLE JUDGMENT, TO COMPENSATE DEALER FOR ANY DISCOUNT FROM THE PUBLIC
MARKET PRICE OF THE SHARES INCURRED ON THE SALE OF HEDGE SHARES IN A PRIVATE
PLACEMENT); OR (III) PURCHASE THE HEDGE SHARES FROM DEALER AT THE VWAP PRICE ON
SUCH EXCHANGE BUSINESS DAYS, AND IN THE AMOUNTS, AS REQUESTED BY DEALER.


 


20.         OPINION OF COUNSEL.  COUNTERPARTY SHALL DELIVER AN OPINION OF
COUNSEL, DATED AS OF THE TRADE DATE, IN SUBSTANTIALLY THE FORM ATTACHED HERETO
AS ANNEX B.


 


21.         WAIVER OF TRIAL BY JURY.  EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES OR COUNTERPARTY OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.


 


22.         GOVERNING LAW.  THE AGREEMENT AND THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.


 


23.         ROLE OF AGENT.  (I) AGENT IS ACTING AS AGENT FOR DEALER BUT DOES NOT
GUARANTEE THE PERFORMANCE OF DEALER OR COUNTERPARTY; (II) DEALER IS NOT A MEMBER
OF THE SECURITIES INVESTOR PROTECTION CORPORATION; (III) AGENT, DEALER AND
COUNTERPARTY EACH HEREBY ACKNOWLEDGES THAT ANY TRANSACTIONS BY DEALER OR AGENT
IN THE SHARES WILL BE UNDERTAKEN BY DEALER AS PRINCIPAL FOR ITS OWN ACCOUNT; AND
(IV) ALL OF THE ACTIONS TO BE TAKEN BY DEALER AND AGENT IN CONNECTION WITH THE
TRANSACTION SHALL BE TAKEN BY DEALER OR AGENT INDEPENDENTLY AND WITHOUT ANY
ADVANCE OR SUBSEQUENT CONSULTATION WITH COUNTERPARTY; AND (V) AGENT IS HEREBY
AUTHORIZED TO ACT AS AGENT FOR COUNTERPARTY ONLY TO THE EXTENT REQUIRED TO
SATISFY THE REQUIREMENTS OF RULE 15A-6 UNDER THE EXCHANGE ACT IN RESPECT OF THE
TRANSACTION DESCRIBED HEREBY.

 

15

--------------------------------------------------------------------------------


 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009. Originals shall be provided for
your execution upon your request.

 

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

 

 

Very truly yours,

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

By:

/s/ Lars Kestner

 

 

Name:

Lars Kestner

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Paul Maley

 

 

Name:

Paul Maley

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

acting solely as Agent in connection with this Transaction

 

 

 

 

 

 

 

 

 

By:

/s/ Lars Kestner

 

 

Name:

Lars Kestner

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Peter Lambrakaic

 

 

Name:

Peter Lambrakaic

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

 

 

 

 

 

 

 

MICRON TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ronald C. Foster

 

 

Name:

Ronald C. Foster

 

 

Title:

Vice President of Finance and

 

 

 

Chief Financial Officer

 

 

[Confirmation Signature Page]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Component

 

Number of Options per
Component

 

Premium per
Component

 

Expiration Date

 

1

 

314,728.30

 

$

172,000.00

 

October 16, 2012

 

2

 

314,728.30

 

$

172,000.00

 

October 17, 2012

 

3

 

314,728.30

 

$

172,000.00

 

October 18, 2012

 

4

 

314,728.30

 

$

172,000.00

 

October 19, 2012

 

5

 

314,728.30

 

$

172,000.00

 

October 22, 2012

 

6

 

314,728.30

 

$

172,000.00

 

October 23, 2012

 

7

 

314,728.30

 

$

172,000.00

 

October 24, 2012

 

8

 

314,728.30

 

$

172,000.00

 

October 25, 2012

 

9

 

314,728.30

 

$

172,000.00

 

October 26, 2012

 

10

 

314,728.30

 

$

172,000.00

 

October 29, 2012

 

11

 

314,728.30

 

$

172,000.00

 

October 30, 2012

 

12

 

314,728.30

 

$

172,000.00

 

October 31, 2012

 

13

 

314,728.30

 

$

172,000.00

 

November 1, 2012

 

14

 

314,728.30

 

$

172,000.00

 

November 2, 2012

 

15

 

314,728.30

 

$

172,000.00

 

November 5, 2012

 

16

 

314,728.30

 

$

172,000.00

 

November 6, 2012

 

17

 

314,728.30

 

$

172,000.00

 

November 7, 2012

 

18

 

314,728.30

 

$

172,000.00

 

November 8, 2012

 

19

 

314,728.30

 

$

172,000.00

 

November 9, 2012

 

20

 

314,728.30

 

$

172,000.00

 

November 12, 2012

 

21

 

314,728.30

 

$

172,000.00

 

November 13, 2012

 

22

 

314,728.30

 

$

172,000.00

 

November 14, 2012

 

23

 

314,728.30

 

$

172,000.00

 

November 15, 2012

 

24

 

314,728.30

 

$

172,000.00

 

November 16, 2012

 

25

 

314,728.30

 

$

172,000.00

 

November 19, 2012

 

 

Aggregate Premium for all Components

 

 

$

4,300,000.00

 

 

 

--------------------------------------------------------------------------------


 

Schedule (as contemplated by the confirmation dated April 8, 2008 between Micron
Technology, Inc. and Deutsche Bank AG, London Branch for issuer capped share
call option transaction (the “Confirmation”)) setting forth the increased Number
of Options for all Components upon the exercise of the option to purchase
additional 4.25% Convertible Senior Notes due October 15, 2013 pursuant to
Section 2 of the Underwriting Agreement (as defined in the Confirmation).

 

Component

 

Number of Options per
Component

 

Premium per
Component

 

Expiration Date

 

1

 

361,937.55

 

$

197,800.00

 

October 16, 2012

 

2

 

361,937.55

 

$

197,800.00

 

October 17, 2012

 

3

 

361,937.55

 

$

197,800.00

 

October 18, 2012

 

4

 

361,937.55

 

$

197,800.00

 

October 19, 2012

 

5

 

361,937.55

 

$

197,800.00

 

October 22, 2012

 

6

 

361,937.55

 

$

197,800.00

 

October 23, 2012

 

7

 

361,937.55

 

$

197,800.00

 

October 24, 2012

 

8

 

361,937.55

 

$

197,800.00

 

October 25, 2012

 

9

 

361,937.55

 

$

197,800.00

 

October 26, 2012

 

10

 

361,937.55

 

$

197,800.00

 

October 29, 2012

 

11

 

361,937.55

 

$

197,800.00

 

October 30, 2012

 

12

 

361,937.55

 

$

197,800.00

 

October 31, 2012

 

13

 

361,937.55

 

$

197,800.00

 

November 1, 2012

 

14

 

361,937.55

 

$

197,800.00

 

November 2, 2012

 

15

 

361,937.55

 

$

197,800.00

 

November 5, 2012

 

16

 

361,937.55

 

$

197,800.00

 

November 6, 2012

 

17

 

361,937.55

 

$

197,800.00

 

November 7, 2012

 

18

 

361,937.55

 

$

197,800.00

 

November 8, 2012

 

19

 

361,937.55

 

$

197,800.00

 

November 9, 2012

 

20

 

361,937.55

 

$

197,800.00

 

November 12, 2012

 

21

 

361,937.55

 

$

197,800.00

 

November 13, 2012

 

22

 

361,937.55

 

$

197,800.00

 

November 14, 2012

 

23

 

361,937.55

 

$

197,800.00

 

November 15, 2012

 

24

 

361,937.55

 

$

197,800.00

 

November 16, 2012

 

25

 

361,937.55

 

$

197,800.00

 

November 19, 2012

 

 

Aggregate Premium for all Components

 

 

$

 4,945,000.00

 

 

 

18

--------------------------------------------------------------------------------


 

ANNEX B

 

Form of Opinion

 

1.            The Company has been duly incorporated and is an existing
corporation in good standing under the laws of the State of Delaware.

 

2.            The Company is duly qualified as a foreign corporation for the
transaction of business and is in good standing in the State of Idaho.

 

3.            The Confirmation has been duly authorized, executed and delivered
by the Company.

 

4.            The execution and delivery by the Company of the Confirmation does
not result in any violation by the Company of the Certificate of Incorporation
or the Bylaws.

 

19

--------------------------------------------------------------------------------